In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the basis of the mental incapacity of the mother, the mother appeals from an order of disposition of the Family Court, Orange County (Bivona, J.), dated November 21, 1995, which, inter alia, terminated her parental rights on the ground that she currently is, and for the foreseeable future will be, unable by reason of mental illness to provide proper and adequate care for the child. The appeal brings up for review a fact-finding order of the same court, dated October 10, 1995, which, after a fact-finding hearing, found that the mother is suffering from a mental illness which renders her unable to care for her child.
Ordered that the order of disposition is affirmed, without costs or disbursements.
We have reviewed the record and agree with the appellant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; cf., People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Ritter, Sullivan, Altman and McGinity, JJ., concur.